Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim(s) 1, 3-8 and 10-12 is/are pending in this office action.
Claim(s) 1, 3-6 and 11 is/are amended.
Claim(s) 12 is/are new.
Claim(s) 2 and 9 is/are cancelled.
Claim(s) 1, 3, 8 and 10-12 is/are rejected. Claim(s) 2 and 9 is/are cancelled. This rejection is FINAL.

Previous Rejections Withdrawn
The 35 U.S.C. 101 rejection to Claim 1-11 are withdrawn based on applicant’s amendment and remarks on pp. 8.
The 35 U.S.C. 112(b) rejection to Claim 11 is withdrawn based on applicant’s amendment and remarks on pp. 7

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03-02-2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant’s arguments, see pp. 7-10, filed 02-22-2021, with respect to the rejection(s) of claim(s) 1-3 and 8-11 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication No. 2017/0200367 issued to Mielenz et al. in view of US Patent Publication No. 2015/0149265 issued to Huntzicker et al.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 4:
None of the prior art cited disclose or suggest “The drive assist apparatus according to claim 1, wherein the electronic control unit is configured to: 
acquire a first occupied space count among a first parking space group and a second occupied space count among a second parking space group, the first parking space group including a plurality of parking spaces that adjoin the passage space on one side in a vehicle width direction, the second parking space group including a plurality of parking spaces that adjoin the passage space on the other side in the width direction; and 
set, when the first occupied space count is smaller than the second occupied space count, the moving route such that the vehicle moves in part of the passage space which is closer to the first parking space group than to the second parking space group.”


None of the prior art cited disclose or suggest “The drive assist apparatus according to claim 5, wherein the electronic control unit is configured to set a speed when the consecutive vacant spaces exist in both a first parking space group and a second parking space group as a speed higher than a speed when the consecutive vacant spaces exist in the first parking space group and no consecutive vacant spaces exist in the second parking space group, the first parking space group including parking spaces that adjoin the passage space on one side in a vehicle width direction, the second parking space group including parking spaces that adjoin the passage space on the other side in the vehicle width direction.”

In regards to claim 7:
None of the prior art cited disclose or suggest “The drive assist apparatus according to claim 5, wherein the electronic control unit is configured to set, when the consecutive vacant spaces exist in a first parking space group and at least one of parking spaces that faces the consecutive vacant spaces, among a second parking space group is the occupied space, the moving route such that the vehicle moves in an area of the passage space, the area of the passage space being closer to the first parking space group than to the second parking space group, the first parking space group including parking spaces that adjoin the passage space on one side in a vehicle width direction, the second parking space group including parking spaces that adjoin the passage space on the other side in the vehicle width direction, the first parking space group and the second parking space group facing each other.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2017/0200367 issued to Mielenz et al. in view of US Patent Publication No. 2015/0149265 issued to Huntzicker et al.

Regarding claim 1, Mielenz teaches a drive assist apparatus comprising an electronic control unit configured to: 
acquire space availability information that indicates whether each of a plurality of parking spaces in a parking lot is an occupied space or a vacant space (¶29 - front region, parking area 20 has a single parking-space sensor 30 in the form of a video camera with a field of view 34, which is part of a parking-space monitoring system. With the aid of parking-space sensor 30, the parking-space monitoring system continuously detects the current state of occupancy of parking spaces 24 and transmits it to a central control unit 15, e.g., a computer or server); 
set at least one of a speed of the vehicle that moves in the parking lot and a moving route of the vehicle based on the occupied space count (¶28 - vehicle 10 is about to move autonomously along a trajectory 40 to an assigned parking space; ¶31 - trajectory 40 may also include speed information, in connection with waiting positions as well, which is coordinated with other vehicles moving within parking area 20, so that a smooth procedure results, even in the case of dense occupancy of parking area 20 and high frequency of parking and pulling-out maneuvers); and
Mielenz teaches setting speed of a moving vehicle in a parking garage (¶28) but does not indicate acquire an occupied space count based on the space availability information, the occupied space count being the number of the occupied spaces among a plurality of parking spaces which exist within a predetermined range from a vehicle moving in a passage space; transmit, to the vehicle, information including at least one of the set speed and the set moving route for controlling movement of the vehicle, and wherein the drive assist apparatus is provided outside the vehicle.
However, Huntzicker teaches acquire an occupied space count based on the space availability information (¶38-42 – optimal parking arrangement that uses analyzed parking area configuration, vehicles that are parked therein, and discloses an occupied space count), the occupied space count being the number of the occupied spaces among a plurality of parking spaces which exist within a predetermined range from a vehicle moving in a passage space (¶39 – assigns parking destinations based on an optimal parking arrangement and initiates intermediates movements for facilitation and staging of vehicles based on different constraints, and is capable of providing information regarding the current position in the parking area and the position of the assigned parking space for the vehicles);
transmit, to the vehicle, information including at least one of the set speed and the set moving route for controlling movement of the vehicle (¶40 – parking control system calculates driving direction and/or route map based on location to direct vehicle through congested areas to the appropriate vehicle), and
wherein the drive assist apparatus is provided outside the vehicle (¶38-41 – discloses a parking control system that receives request from vehicles for parking within an area controlled by the parking control system and teaches that the device is outside of the vehicle).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mielenz’s valet parking system with Huntzicker’s system for controlled parking of autonomous vehicles in the same field of endeavor to improve the system of Mielenz to provide functionality of autonomous vehicles to assist in vehicle parking that optimizes open space in parking areas (Huntzicker, see ¶04).

Regarding claim 11, Mielenz teaches a drive assist apparatus comprising:
an electronic control unit configured to:
acquire space availability information that indicates a parking situation of each of a plurality of parking spaces in a parking lot (¶29 - front region, parking area 20 has a single parking-space sensor 30 in the form of a video camera with a field of view 34, which is part of a parking-space monitoring system. With the aid of parking-space sensor 30, the parking-space monitoring system continuously detects the current state of occupancy of parking spaces 24 and transmits it to a central control unit 15, e.g., a computer or server); 
control an actuator such that the vehicle moves with automatic steering based on at least one of the speed and the moving route (¶28 - vehicle 10 is about to move autonomously along a trajectory 40 to an assigned parking space; ¶31 - trajectory 40 may also include speed information, in connection with waiting positions as well, which is coordinated with other vehicles moving within parking area 20, so that a smooth procedure results, even in the case of dense occupancy of parking area 20 and high frequency of parking and pulling-out maneuvers).
Mielenz teaches setting speed of a moving vehicle in a parking garage (¶28) but does not indicate acquire an occupied space count based on the space availability information, the occupied space count being the number of the occupied spaces among a plurality of parking 
However, Huntzicker teaches acquire an occupied space count based on the space availability information (¶38-42 – optimal parking arrangement that uses analyzed parking area configuration, vehicles that are parked therein, and discloses an occupied space count), the occupied space count being the number of the occupied spaces among a plurality of parking spaces which exist within a predetermined range from a vehicle moving in a passage space (¶39 – assigns parking destinations based on an optimal parking arrangement and initiates intermediates movements for facilitation and staging of vehicles based on different constraints, and is capable of providing information regarding the current position in the parking area and the position of the assigned parking space for the vehicles);
set at least one of a speed of the vehicle that moves in the parking lot and a moving route of the vehicle based on the occupied space count  (¶40 – parking control system calculates driving direction and/or route map based on location to direct vehicle through congested areas to the appropriate vehicle).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mielenz’s valet parking system with Huntzicker’s system for controlled parking of autonomous vehicles in the same field of endeavor to improve the system of Mielenz to provide functionality of autonomous vehicles to assist in vehicle parking that optimizes open space in parking areas (Huntzicker, see ¶04).

Regarding claim 12, a drive assist method using an electronic control unit provided outside a vehicle, comprising: 
acquiring space availability information that indicates whether each of a plurality of  (¶29 - front region, parking area 20 has a single parking-space sensor 30 in the form of a video camera with a field of view 34, which is part of a parking-space monitoring system. With the aid of parking-space sensor 30, the parking-space monitoring system continuously detects the current state of occupancy of parking spaces 24 and transmits it to a central control unit 15, e.g., a computer or server);
Mielenz teaches setting speed of a moving vehicle in a parking garage (¶28) but does not indicate acquiring an occupied space count based on the space availability information, the occupied space count being the number of the occupied spaces among a plurality of parking spaces which exist within a predetermined range from the vehicle moving in a passage space; setting at least one of a speed of the vehicle that moves in the parking lot and a moving route of the vehicle based on the occupied space count; and transmitting, to the vehicle, information including at least one of the set speed and the set moving route used for controlling movement of the vehicle.
However, Huntzicker teaches acquiring an occupied space count based on the space availability information (¶38-42 – optimal parking arrangement that uses analyzed parking area configuration, vehicles that are parked therein, and discloses an occupied space count), the occupied space count being the number of the occupied spaces among a plurality of parking spaces which exist within a predetermined range from the vehicle moving in a passage space (¶39 – assigns parking destinations based on an optimal parking arrangement and initiates intermediates movements for facilitation and staging of vehicles based on different constraints, and is capable of providing information regarding the current position in the parking area and the position of the assigned parking space for the vehicles);
setting at least one of a speed of the vehicle that moves in the parking lot and a moving route of the vehicle based on the occupied space count (¶40 – parking control system calculates driving direction and/or route map based on location to direct vehicle through congested areas to the appropriate vehicle); and
transmitting, to the vehicle, information including at least one of the set speed and the set moving route used for controlling movement of the vehicle (¶41-42 -  parking control system 200 may provide additional information and/or instructions that pertain to the specifics of the assigned parking space (e.g., that the vehicle 100 must back-in his/her vehicle). All of the referenced information (directions, route map, instructions, etc.) may be made available to the autonomous operating system 110 of the vehicle).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mielenz’s valet parking system with Huntzicker’s system for controlled parking of autonomous vehicles in the same field of endeavor to improve the system of Mielenz to provide functionality of autonomous vehicles to assist in vehicle parking that optimizes open space in parking areas (Huntzicker, see ¶04).

Regarding claim 3, Mielenz teaches the drive assist apparatus according to claim 1, wherein the electronic control unit is configured to: 
acquire the occupied space count among a plurality of parking spaces that adjoin the passage space (¶30 - central control unit 15 to transmit destination information, e.g., the coordinates of assigned parking space 24' to vehicle 10, so that optionally, a control unit of vehicle 10 may independently generate a trajectory 40, along which vehicle 10 moves to assigned parking space); and 
set a speed of the vehicle when the occupied space count is a first value as a speed lower than a speed of the vehicle when the occupied space count is a second value smaller than the first value (¶30 -  trajectory 40 may be adjusted continuously as a function of instantaneous information of the parking-space monitoring system. Thus, collisions with objects appearing accidentally may effectively be avoided; ¶31 - trajectory 40 may also include speed information, in connection with waiting positions as well, which is coordinated with other vehicles moving within parking area 20, so that a smooth procedure results, even in the case of dense occupancy of parking area 20 and high frequency of parking and pulling-out maneuvers.). 

Regarding claim 8, Mielenz teaches the drive assist apparatus according to claim 1, wherein the electronic control unit is configured to: 
acquire width information that indicates a length of a passage space in a vehicle width direction of the vehicle, the vehicle being moving in the passage space (¶35 - determine the vehicle size, e.g., by measuring the vehicle height upon pulling into parking area 20, or by comparison with data stored with respect to the vehicle size of a particular type of vehicle, and to select assigned parking space 24' as a function of the vehicle size); and 
set at least one of the speed of the vehicle and the moving route of the vehicle based on the space availability information and the width information (¶31 - trajectory 40 may also include speed information, in connection with waiting positions as well, which is coordinated with other vehicles moving within parking area 20, so that a smooth procedure results, even in the case of dense occupancy of parking area 20 and high frequency of parking and pulling-out maneuvers; ¶35 - parking spaces are assigned to vehicles 50 by a heuristic method).

Regarding claim 10, Mielenz teaches the drive assist apparatus according to claim 1, wherein: 
at least one sensor is provided in the parking lot, the sensor being configured to be able to detect whether a parked vehicle is present in each of the plurality of parking spaces (¶29 - aid of parking-space sensor 30, the parking-space monitoring system continuously detects the current state of occupancy of parking spaces); and 
 (¶29 - parking-space monitoring system continuously detects the current state of occupancy of parking spaces 24 and transmits it to a central control unit 15, e.g., a computer or server). 

Allowability
Claim 5 is allowed based on the amendments made to the claims which require:
A drive assist apparatus comprising an electronic control unit configured to:
acquire space availability information that indicates whether each of a plurality of parking spaces in a parking lot is a occupied space or a vacant space;
set at least one of a speed of a vehicle that movies in the parking lot and moving route of the vehicle based on the space availability information;
transmit, to the vehicle, information including at least one of the set speed and the set moving route used for controlling movement of the vehicle;
wherein the drive assist apparatus is provided outside of the vehicle;
acquire consecutive vacant space information that indicates whether consecutive vacant spaces exist, the consecutive vacant spaces being a predetermined number or more of the consecutive vacant spaces along a direction in which a passage space extends among parking spaces that adjoin the passage space, the vehicle being moving in the passage space; and 
set at least one of the speed and the moving route based on the consecutive vacant space information.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661